Citation Nr: 1328955	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  10-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss. 

3.  Entitlement to service connection for a neck disorder. 

4.  Entitlement to service connection for a low back disorder. 

5.  Entitlement to service connection for a headache disorder, to include as secondary to a neck disorder or low back disorder. 

6.  Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus, degenerative joint disease of the first metatarsophalangeal joints and nerve damage, to include as secondary to a low back disorder. 

7.  Entitlement to service connection for a disorder manifest by pulmonary embolisms.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2008 with service in the Gulf War, including Iraq. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  In September 2012, the matters were remanded for additional development.

The appeal is again remanded to the RO via the Appeals Management Center in Washington, DC.





REMAND

Although the Board remanded these issues in September 2012, because the remand directives have not yet been substantially complied with, another remand is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  In this case, at the January 2012 hearing, the Veteran alluded to his service in Iraq, indicating that some of his claimed disorders may be due to exposure to chemicals while on active duty.  The Veteran's DD Form 214 reflects that he had approximately six months of foreign service and is in receipt of the Iraq Campaign Service Medal and the Global War on Terrorism Service Medal.

A 'qualifying chronic disability' includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that VA determines is a medically unexplained chronic multi-symptom illness; and (C) any diagnosed illness that VA determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Examinations - Headache, Neck, Low Back, Foot, and Pulmonary Embolisms

The Board's September 2012 remand required the RO to afford the Veteran VA examinations as to his claimed headache disorder, neck disorder, low back disorder, foot disorder, and disorder manifested by pulmonary embolisms.  The examiners were to determine the appropriate current diagnosis and determine the etiology of each disorder.  As to each, the examiners were to also analyze the disabilities under the parameters of 38 C.F.R. § 3.317, in particular to determine whether the Veteran's symptoms can be a qualifying chronic disability.

The Veteran was afforded VA examination of his lumbar spine, cervical spine and headaches in October 2012, and afforded VA examinations of his feet, lumbar spine, cervical spine, headaches, and pulmonary embolisms in January 2013.

With regard to the Veteran's headaches, in October 2012, the VA examiner noted that he had tension headaches diagnosed in 2005.  The Veteran reported that these were severe headaches, which came on for unexplained reasons.  He reported that he currently experienced pulsating or throbbing head pain on both sides of the head, with nausea, sensitivity to light and sound and changes to vision, which last one to two days.  The frequency was not noted.  Later in the report, the examiner noted that the Veteran claimed his headaches started in 2006, which was inconsistent with the earlier portion of the report.  The examiner also noted that the Veteran was seen during his service for headaches and that they "were more likely than not to have started during his miliary service.  They also were aggravated over time during his military service, and are 50% as likely as not due to his neck condition."  The basis for this opinion was that according to "MedicineNet 2012," neck pain "can be associated with headaches, facial pain, shoulder pain, and arm numbness or tingling...These associated symptoms are often a result of nerves becoming pinched in the neck."  This reasoning is unclear.  As noted below, the examiner did not diagnose an abnormality in the cervical spine, to include pinched nerves in the neck.  Thus, it is unclear to the Board how this could be the basis for the opinion in October 2012.  Moreover, there was no explanation provided as to why the examiner deemed the Veteran's headaches to have been aggravated in service.  Presumably, the RO also deemed this examination inadequate.  In January 2013, the Veteran was afforded a new examination.  At that time, he reported that his headaches onset in service in 2006, and that following service they became less severe.  He reported that they currently occur two to three times per year and that the severity is not as bad as in service, but still includes nausea and phono- and photo- phobia.  The examiner concluded by reporting that the Veteran had no headache disorder prior to service.  The remainder of the opinion as to the Veteran's headaches is largely incomprehensible.  It reads as follows:

[V]eteran blaming his back pain/neck pain related to his headache work up has been negative or any organic neurologic problem his headache diagnosed as tension headache although headache tension mostly in pm it is atypical for low back pain radiating up to neck and caused headache a sleep study requested since he said headache mostly in am

The Board first observes that at one point the examiner describes the Veteran's headaches as "mostly in pm" and later describes them as "mostly in am."  Further, to the extent to which the Board can comprehend the intention of the examiner's words, there appears to be no opinion as to the actual etiology of any current headache disorder.

As to the cervical spine, the October 2012 examiner noted a cervical strain in 2005, but also noted that October 2012 x-ray examination revealed no significant degenerative disc disease or acute osseous abnormality.  The examiner did not render a diagnosis related to symptoms experienced in 2012.  Yet, the examiner went on to conclude that the "neck condition started in 2005" and this "condition most likely started and was aggravated during his military service."  The basis for this opinion was not provided.  In January 2013, a VA examiner noted a 2005 cervical sprain, and also noted that the Veteran currently experiences a dull aching tightness in his neck, with a worsening of pain with neck movement.  The examiner utilized the October 2012 x-ray findings and determined that there was no diagnosis of arthritis, but rendered no other diagnosis.  No opinion of any sort was provided as to etiology of any current cervical spine symptoms.


As to the lumbar spine, the October 2012 examiner noted a 2006 lumbar sprain, but also noted that x-ray findings in October 2012 revealed "no significant DJD."  The examiner went on to state that the Veteran's reports of "lumbar pain and stiffness started in 2006, 3 years after joining the military.  This condition was most likely caused by his military service."  This opinion seems to discuss only the Veteran's symptoms in 2006, but failed to discuss any current diagnosis, discuss the cause of the current pain, or assess the matter under the undiagnosed illness basis.  The Veteran was again examined in January 2013, at which time x-rays revealed no abnormality of the thoracic spine.  The examiner concluded that the back examination was normal, as were x-rays, and that the most appropriate diagnosis was back strain.  No opinion was provided as to etiology.

With regard to the Veteran's claim for service connection for a bilateral foot disorder, the January 2013 examiner noted that the Veteran experienced foot numbness and pain or sprain in service in 2006, and also experienced a fracture after service in 2009.  As to the in-service symptoms, the Veteran reported that he initially began to experience pain with numbness and tingling in his toes three years after joining the Marines.  He reported that he did go to sick call, was treated with Motrin, and received no additional treatment.  The Veteran reported current symptoms as including pain with walking, and that he does not run.  He also reported that he continues to experience tingling and numbness in his toes with standing one to two hours or walking one to two miles.  The examiner referred to an x-ray report from May 2010, which showed no evidence of acute fracture or dislocation, but mild first MTP joint degenerative changes.  January 2013 x-ray of the bilateral feet, however, revealed no abnormalities.  The examiner opined that the Veteran's back strain is less likely causing the "feet problem."  The examiner did not provide any other medical nexus opinion, to include whether the Veteran has any current disability directly related to his active service.

The Veteran was also provided a respiratory examination in January 2013.  The examiner confirmed the Veteran's pulmonary embolism, experienced in 2008 shortly following his separation from service, with a repeat in May 2010.  As to the assessment of any current disability, the examiner failed to complete the portion of the VA Disability Benefits Questionnaire pertaining to pulmonary embolism and related diseases.  The examiner did conclude that the Veteran had no lung problems at all prior to or during service and that the pulmonary embolism "is from his genetic mutation factor V Lieden deficient [sic]."  The basis for this opinion included the fact that the Veteran has "no chronic joint pain."  In that the Veteran has claims pending for neck pain, back pain, and bilateral foot pain, this basis is unclear.  Moreover, the examiner concluded that the Veteran was exposed to sand in the Persian Gulf and failed to state whether this could have had any impact on the Veteran's respiratory condition.  

Finally, the Board notes that none of these examiner's, in addition to not diagnosing the Veteran and not providing adequate nexus opinions, addressed whether any symptoms experienced by the Veteran related to his headaches, neck, low back, bilateral foot, or lungs, may be attributed to (A) an undiagnosed illness; (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that VA determines is a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that VA determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

In summary, for the reasons noted above, the October 2012 and January 2013 VA examiners' reports and opinions are not adequate.  These claims must be remanded.  38 C.F.R. § 3.159(c)(4) (2012); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  

Examination - Bilateral Hearing Loss and Tinnitus

With regard to the claims for service connection for bilateral hearing loss and tinnitus, the record reflects that the Veteran failed to report to a scheduled VA examination.  It is unclear in this case whether the Veteran received timely notice of the VA audiological examination.  The RO printed the examination notice and placed it within the claims file; however, the notice appears to be dated October 15, 2012, notifying the Veteran of an examination scheduled on October 11, 2012.  The Board is unclear whether October 15 is the date the letter was mailed, or whether it was simply the date the file copy of the letter was printed.  Nonetheless, the record also shows that the Veteran was provided with an opportunity to reschedule the missed appointment, as there is also a letter seemingly dated October 15, 2012, which notifies the Veteran that he missed the appointment and offers him the opportunity to reschedule.  Moreover, the missed appointment was referenced in the March 2013 supplemental statement of the case, after which the Veteran was offered an opportunity to respond and failed to do so.  The Board finds, however, that even without the Veteran's physical examination, which is indeed preferred, the Board needs an opinion from a competent medical professional based upon the evidence presently of record.  

In particular, as noted in the previous remand, service treatment records do not show a hearing loss disability as defined by VA regulation, but do show diminishing hearing during the Veteran's active duty period.  Shortly following service, a September 2008 QTC audiological examination reflects that, upon audiometric testing, the Veteran demonstrated a hearing loss disability for VA purposes in the left ear, but not in the right ear.  38 C.F.R. § 3.385 (2012).  Also, the Veteran reported experiencing recurrent tinnitus since 2006.  The examiner diagnosed bilateral tinnitus and mixed hearing loss of the left ear.  Further, the examiner opined that the conductive component of the Veteran's left ear hearing loss was due to "stapedial fixation" and his tinnitus was associated with his hearing loss.

In August 2010, a VA audiologist noted that the Veteran again reported the onset of tinnitus in 2006, and also that audiometric results on the date of the examination (August 6, 2010) revealed hearing within normal limits and excellent speech recognition in both ears.  The Board noted that these findings were inconsistent with the 2008 report, and also that the audiologist incorrectly stated that there were no other audiological findings for comparison.  The audiological findings of that day are also not of record.

While the Board recognizes that the Veteran failed to appear for an updated VA examination, there remains a need for an opinion by a qualified VA medical examiner as to the Veteran's hearing loss and tinnitus.  First, the audiometric results of August 6, 2010, should be associated with the claims file.  Once that is complete, a VA examiner should review the record and provide an opinion related to the Veteran's bilateral hearing loss that has been shown during the course of this claim, and its etiology, as well as the etiology of the tinnitus.

Consideration under 38 C.F.R. § 3.317

In the September 2012 remand, the Board instructed the RO to afford the Veteran notice of the evidence necessary to establish a claim under the theory of undiagnosed illness.  One letter was mailed to the Veteran following the remand.  In this September 2012 letter, there was no mention of establishing a claim on this basis.  The remand also required the RO to consider the Veteran's claims under 38 C.F.R. § 3.317.  The Board has also reviewed the November 2009 statement of the case and the October 2011 and March 2013 supplemental statements of the case.  The Veteran's claim has not been considered under 38 C.F.R. § 3.317 at any time during the course of this appeal.  Because the RO failed to comply with the remand directives related to notice fully, and because the RO has not considered the Veterans claim under 38 C.F.R. § 3.317 despite his confirmed service in Iraq during the Persian Gulf War, the claims must again be remanded.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran and his representative with adequate notice of the criteria necessary to substantiate the Veteran's claims for service connection under 38 C.F.R. § 3.317. 

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include the VA audiometric results dated August 6, 2010, from the Hampton VA Medical Center (VAMC).  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond

3.  After the above development is completed, the claims files must be returned to an appropriate VA audiological examiner for an opinion as to the etiology of any bilateral hearing loss and tinnitus identified at any time during the course of this appeal.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings shown in the evidence of record must be reported in detail, to include all findings from the 2008 QTC examination, as well as the findings from the August 6, 2010, audiometric testing at the Hampton VAMC.  After a review of the examination findings in the claims files, and the entire evidence of record, and with consideration of the Veteran's statements, his military occupational specialty, and his in-service and post-service noise exposure, the examiner must provide an opinion as to whether any degree of hearing loss found at any time is related to his period of military service, or to any incident therein, to include as due to noise exposure.  If any hearing loss shown in 2008 has resolved at any time during the Veteran's claim, the examiner should so state and explain the reason for such resolution.  The examiner should also attempt to identify the time at which the hearing loss was deemed resolved, as well as state whether any temporarily present hearing loss may have been related to the Veteran's period of military service.

The examiner must also provide an opinion as to whether any degree of tinnitus found is related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure.  The examiner must further provide an opinion as to whether any degree of tinnitus found is related to or aggravated by any hearing loss found. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

4.  Thereafter, the RO must afford the Veteran new and appropriate VA examinations to determine the nature and etiology of any headache disorder, neck disorder, low back disorder, foot disorder, and disorder manifested by pulmonary embolisms.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include a nerve conduction study of the lower extremities, an electromyography of the lower extremities, blood testing, and an MRI of the cervical and lumbar spine segments, if the examiner determines they are necessary to provide the requested opinions.  After a review of the examination findings and the entire evidence of record, and with consideration of the Veteran's statements the examiner must address the following: 

a.  The examiner must state whether any diagnosable neck disorder is found and, if so, provide an opinion as to whether any neck disorder found pre-existed the Veteran's period of active duty service.  If a neck disorder is found to have preexisted military service, the examiner must state the evidence upon which the finding was made.  The examiner must then provide an opinion as to whether the Veteran's military service aggravated the preexisting neck disorder beyond the normal progression of the disease. 

If the examiner finds that the Veteran did not have a neck disorder that preexisted military service, the examiner must provide an opinion as to whether any neck disorder found is related to his period of military service, or to any incident therein. 

b.  The examiner must state whether any diagnosable low back disorder is found and, if so, provide an opinion as to whether any low back disorder found is related to the Veteran's period of military service, or to any incident therein. 

c.  The examiner must provide an opinion as to whether any headache disorder found pre-existed the Veteran's period of active duty service.  If a headache disorder is found to have preexisted military service, the examiner must state the evidence upon which the finding was made. The examiner must then provide an opinion as to whether the Veteran's military service aggravated the preexisting headache disorder beyond the normal progression of the disease. 

If the examiner finds that the Veteran did not have a headache disorder that preexisted military service, the examiner must provide an opinion as to whether any headache disorder found is related to the Veteran's period of military service, or to any incident therein. 

The examiner must also provide an opinion as to whether the any headache disorder found is proximately due to or aggravated by any neck or low back disorder found.  The examiner must further provide an opinion as to whether any headache disorder is a separate disorder or a symptom of any neck disorder found. 

d.  The examiner must state whether any diagnosable foot disorder is found and, if so, provide an opinion as to whether any foot disorder found is related to his period of military service, or to any incident therein. 

The examiner must also provide an opinion as to whether any foot disorder found is proximately due to or aggravated by any low back disorder found.  The examiner must further provide an opinion as to whether any foot disorder is a separate disorder or a symptom of any low back disorder found, to include as a neurological symptom. 

e.  The examiner must provide an opinion as to any disorder manifested by recurrent pulmonary embolisms is related to his period of military service, or to any incident therein.  This opinion should include a statement as to whether any such respiratory disorder was caused by exposure to and inhalation of sand during the Veteran's tour in the Persian Gulf.

f.  The examiner must provide an opinion as to whether any or all of the disorders examined can be considered a 'qualifying chronic disability,' to include (1) an undiagnosed illness; or (2) a medically unexplained chronic multi symptom illness.  This opinion must include consideration of joint pains, neurological signs and symptoms, and/or cardiovascular signs or symptoms that result from an undiagnosed illness. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

5.  The RO must notify the Veteran that it is his responsibility to report for all VA examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

6.  The RO must then readjudicate the claims on appeal, to include consideration under 38 C.F.R. § 3.317 (2012). Thereafter, if any benefit on appeal is not granted, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


